DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 8, 2022 has been entered.
Claim Objections
Claims 3 and 21 are objected to because of the following informalities: 
In claim 3 (line 2) “have” should recite --has--.
In claim 21 (line 5) “the upper end” should recite --the upper side--.
In claim 21 (line 9) “the upper end” should recite --the lower side--.
For the purpose of examining the application, it is assumed that appropriate correction has been made. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (lines 2-15) recites “a first bracket including… a first bracket through-hole extending through the first and second ends of the base member along a longitudinal axis of the base member, the first bracket through-hole being configured to receive a structural member; and a plurality of elongated members extending from the second end of the base member about a perimeter of the first bracket through-hole… the at least one second bracket including: a first member having a first end contacting the second end of the base member of the first bracket… and an orifice extending through the first and second ends of the first member, the orifice being configured to receive an outer surface of the plurality of elongated members of the first bracket”.
Claim 1 fails to recite any limitations which enable one to properly determine what structural features define the base member such to define a “first bracket through-hole extending along a longitudinal axis of the base member configured to receive a structural member”; claim 1 fails to clearly recite a cylindrical body of the base member such to define a “first bracket through-hole extending along a longitudinal axis of the base member configured to receive a structural member”.    
Furthermore, claim 1 fails to recite any limitations which enable one to properly determine what structural features define the plurality of elongated members such to “extend from the second end of the base member about a perimeter of the first bracket through-hole”; claim 1 fails to clearly recite that the elongated members are formed with the cylindrical body of the base member such to such to “extend from the second end of the base member about a perimeter of the first bracket through-hole”.  Moreover, it is unclear as what direction the elongated members extend relative to the longitudinal axis of the base member; and unclear as to how the elongated members structurally engage the orifice of the first member of the second bracket such to enable pivoting between the first and second brackets.
Claim 1 (lines 17-18) recites “the second member having a second bracket through-hole that is configured to receive the mounting device”.
Claim 1 fails to recite any limitations which enable one to properly determine what structural features define the second member of the second bracket such to define a “second bracket through-hole configured to receive the mounting device”; claim 1 fails to clearly recite a cylindrical body of the second member such to define a “second bracket through-hole configured to receive the mounting device”.    
Claim 1 (lines 20-25) recites “a covering member including a first part and a second part extending from the first part, the second part being configured to be received within the orifice of the first member of the second bracket and to engage an inner surface of the plurality of elongated members of the first bracket to removably secure the at least one second bracket at an angle relative to the longitudinal axis of the base member of the first bracket”.
Claim 1 fails to recite any limitations which enable one to properly determine what structural features define the first part of the covering member and the inner surface of the elongated members such to “removably secure the at least one second bracket at an angle relative to the longitudinal axis of the base member of the first bracket”.  Claims 2-10 depend from claim 1 and are likewise rejected as being indefinite.
Claim 12 (lines 2-14) recites “a first bracket including… a first bracket through-hole extending through the first and second ends of the base member along a longitudinal axis of the base member, the first bracket through-hole being configured to receive a structural member; and at least two elongated members extending from the second end of the base member of the first bracket adjacent to the first bracket through-hole… the second bracket including: a first member having a first end contacting the second end of the base member of the first bracket… and an orifice extending through the first and second ends of the first member… configured to at least partially receive the at least two elongated members of the first bracket”.
Claim 12 fails to recite any limitations which enable one to properly determine what structural features define the base member such to define a “first bracket through-hole extending along a longitudinal axis of the base member configured to receive a structural member”; claim 12 fails to clearly recite a cylindrical body of the base member such to define a “first bracket through-hole extending along a longitudinal axis of the base member configured to receive a structural member”.    
Furthermore, claim 12 fails to recite any limitations which enable one to properly determine what structural features define the elongated members such to “extend outwardly from the second end of the base member adjacent to the first bracket through-hole”; claim 12 fails to clearly recite that the elongated members are formed with the cylindrical body of the base member such to such to “extend outwardly from the second end of the base member adjacent to the first bracket through-hole”.  Moreover, it is unclear as what direction the elongated members extend relative to the longitudinal axis of the base member; and unclear as to how the elongated members structurally engage the orifice of the first member of the second bracket such to enable pivoting between the first and second brackets.
Claim 12 (lines 17-18) recites “the second member having a second bracket through-hole that is configured to securably receive the mounting device”.
Claim 12 fails to recite any limitations which enable one to properly determine what structural features define the second member of the second bracket such to define a “second bracket through-hole configured to securably receive the mounting device”; claim 12 fails to clearly recite a cylindrical body of the second member such to define a “second bracket through-hole configured to securably receive the mounting device”.    
Claim 12 (lines 19-22) recites “a covering member including a first part and a second part extending from the first part, the second part being configured to be received within the orifice of the first member of the second bracket and to engage an inner surface of the at least two elongated members of the first bracket to removably secure the second bracket to the first bracket”.
Claim 12 fails to recite any limitations which enable one to properly determine what structural features define the first part of the covering member and the inner surface of the elongated members such to “removably secure the second bracket to the first bracket”.  Claims 13-15 depend from claim 12 and are likewise rejected as being indefinite.
Claim 16 (lines 2-16) recites “a first bracket including… a first bracket through-hole extending through the first and second ends of the base member along a longitudinal axis of the base member, the first bracket through-hole being configured to receive a structural member; and a plurality of elongated members extending from the second end of the base member adjacent the first bracket through-hole… a lower second bracket and an upper second bracket, each including: a first member having an orifice… the lower second bracket being arranged on the second end of the base member of the first bracket and the upper second bracket being arranged on the lower second bracket such that the orifices of the first members of the lower and upper second brackets each at least partially receive the plurality of elongated members of the first bracket”.
Claim 16 fails to recite any limitations which enable one to properly determine what structural features define the base member such to define a “first bracket through-hole extending along a longitudinal axis of the base member configured to receive a structural member”; claim 16 fails to clearly recite a cylindrical body of the base member such to define a “first bracket through-hole extending along a longitudinal axis of the base member configured to receive a structural member”.    
Furthermore, claim 16 fails to recite any limitations which enable one to properly determine what structural features define the plurality of elongated members such to “extend from the second end of the base member adjacent to the first bracket through-hole”; claim 16 fails to clearly recite that the elongated members are formed with the cylindrical body of the base member such to such to “extend from the second end of the base member adjacent to the first bracket through-hole”.  Moreover, it is unclear as what direction the elongated members extend relative to the longitudinal axis of the base member; and unclear as to how the elongated members structurally engage the orifices of the first members of the upper and lower second brackets such to enable pivoting between the first and second brackets.
Claim 16 (lines 11-12) recites “the second member… having a second bracket through-hole, the second member being configured to receive the mounting device”.
Claim 16 fails to recite any limitations which enable one to properly determine what structural features define the second member of the second brackets such to define a “second bracket through-hole configured to receive the mounting device”; claim 16 fails to clearly recite a cylindrical body of the second member such to define a “second bracket through-hole configured to receive the mounting device”.    
Claim 16 (lines 17-20) recites “a covering member including a first part and a second part extending from the first part, the second part being configured to be received within each of the orifices of the lower and upper second brackets and to engage the plurality of elongated members of the first bracket to removably secure each of the lower and upper second brackets to the first bracket”.
Claim 16 fails to recite any limitations which enable one to properly determine what structural features define the first part of the covering member and the elongated members such to “removably secure the each of the lower and upper second brackets to the first bracket”.  Claims 17-21 depend from claim 16 and are likewise rejected as being indefinite.

Claims 1-10 and 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships which render the claims indefinite are follows:
Claim 1 (lines 20-25) recites “a covering member including a first part and a second part extending from the first part, the second part being configured to be received within the orifice of the first member of the second bracket and to engage an inner surface of the plurality of elongated members of the first bracket to removably secure the at least one second bracket at an angle relative to the longitudinal axis of the base member of the first bracket”.
Claim 1 fails to recite any limitations which enable one to properly determine how the first part of the covering member structurally engages the first member of the second bracket such to enable pivoting between the first and second brackets, and such to “removably secure the at least one second bracket at an angle relative to the longitudinal axis of the base member of the first bracket”.  Claims 2-10 depend from claim 1 and are likewise rejected as being indefinite.
Claim 12 (lines 19-22) recites “a covering member including a first part and a second part extending from the first part, the second part being configured to be received within the orifice of the first member of the second bracket and to engage an inner surface of the at least two elongated members of the first bracket to removably secure the second bracket to the first bracket”.
Claim 12 fails to recite any limitations which enable one to properly determine how the first part of the covering member structurally engages the first member of the second bracket such to enable pivoting between the first and second brackets, and such to “removably secure the second bracket to the first bracket”.  Claims 13-15 depend from claim 12 and are likewise rejected as being indefinite.
Claim 16 (lines 20-25) recites “a covering member including a first part and a second part extending from the first part, the second part being configured to be received within each of the orifices of the lower and upper second brackets and to engage the plurality of elongated members of the first bracket to removably secure each of the lower and upper second brackets to the first bracket”.
Claim 16 fails to recite any limitations which enable one to properly determine how the first part of the covering member structurally engages the first member of the upper second bracket such to enable pivoting between the first and second brackets, and such to “removably secure each of the lower and upper second brackets to the first bracket”.  Claims 17-21 depend from claim 16 and are likewise rejected as being indefinite.

Allowable Subject Matter
Claims 1-10 and 12-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claims 1, 12 and 16 as best understood, McGrath (US 8,936,223) in view of Warshawsky (US 3,322,886) and Ellis et al. (US 7,338,242) discloses the claimed pivot with the exception of the first bracket including a plurality of elongated members formed with and extending from the second end of the cylindrical body of the base member about a perimeter of the first bracket through-hole; wherein the second part of the second bracket is configured to be pivotably received within the orifice of the first member of the second bracket and to threadably engage an inner surface of the at least two elongated members of the first bracket to removably secure the second bracket to the first bracket.
There is no teaching or suggestion, absent the applicant’s own disclosure, for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pivot disclosed by McGrath in view of Warshawsky and Ellis et al. to have the above mentioned elemental features.  Furthermore, such modifications would not be obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

07/20/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619